DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-8 are pending and are examined herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification associates the O-ring structural element with reference character 43a and associates the plug body structural element with reference character 43A, the only difference in reference characters being one uses an uppercase “A” and the other uses a lowercase “a”. This creates an unclear situation for the reader. Furthermore, when doing electronic searches “43A” and “43a” are often considered to be the same by the search software. The Examiner notes the reference character “43C” appears to be available for use, and the Examiner suggests the Applicant associate the O-ring with the reference character “43C”. There are 8 instances of O-ring on page 9 of the specification.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43A”/“43a” has been used to designate both the plug body and the O-ring. See objection to specification above. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 21-22 recites “an open state in which the closing plug is positioned closer to the closed end of the straight portion than the branch portion, to open the inflow channel”. It is unclear how the open state position of the closing plug will open the inflow channel. From a review of instant Figure 3, it appears that the open state position of the closing plug will open the outflow channel (emphasis Examiner’s), not the inflow channel. Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine Claim 1 as if it recited outflow instead of inflow. Dependent Claims 2-8 are indefinite as depending on an indefinite base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2010-167742A, hereinafter “Yoshida”, references made to attached machine translation), and further in view of Nakao et al. (JP 2012-006348A, hereinafter “Nakao”, references made to attached machine translation).
Regarding Claim 1, Yoshida
Yoshida does not disclose the closed end of the straight portion including a through-hole having an inner diameter smaller than that of the straight portion and penetrating the cap from the closed end to a cap surface in an extending direction of the straight portion; a closing plug having a shape for blocking the straight portion is slidably inserted in the straight portion, the closing plug including a projection portion projecting toward the closed end of the straight portion and being slidable in the through-hole; the puncture repair liquid holding container has a structure switchable between a closed state in which the closing plug is positioned on the branch portion or closer to the open end of the straight portion than the branch portion, to close the outflow channel, and an open state in which the closing plug is positioned closer to the closed end of the straight portion than the branch portion, to open the outflow channel; and a tip of the projection portion reaches the through-hole in the closed state, and the tip of the projection portion projects from the through-hole in the open state.
In the same field of endeavor, repairing punctured tires with tire repair fluid, Nakao discloses an apparatus for tire repair fluid collection that may also be used for repairing tires, the apparatus comprising a closed end of the straight portion including a through-hole penetrating the cap from the closed end to a cap surface in an extending direction of the straight portion (Figs. 4A, 4B). Nakao does not explicitly disclose the through-hole having an inner diameter smaller than that of the straight portion, however it is the Examiner’s position that the through-hole arrangement of Nakao is an obvious variant of the claimed through-hole arrangement because Nakao’s extended through-hole and projection portion shoulder stop (35A) perform the same functions and the claimed smaller diameter through-hole (shoulder) that stops the closing plug, and thus renders the claimed through-hole arrangement obvious. The apparatus further comprises a closing plug (42A) having a shape for blocking the straight portion is slidably inserted to the straight portion, the closing plug including a projection portion (42B) projecting toward the closed end of the straight portion and being slidable in the through-hole; the puncture repair liquid holding container has a structure switchable between a closed state in which the closing plug is positioned on the branch portion or closer to the open end of the straight portion than the branch portion, to close the outflow channel and an open state in which the closing plug is positioned closer to the closed end of the straight portion than the branch portion, to open the outflow channel; and a tip (42c) of the projection portion 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Yoshida invention of an apparatus for repairing punctured tires with tire repair fluid including container and cap with inflow and outflow channels, as discussed above, with the Nakao teaching of a straight portion of the outflow channel including a through-hole through which penetrates a projection portion with a tip. One would be motivated to combine them by a desire to gain the benefit of recovering sealing agent, as taught by Nakao [0045].
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Yoshida and Nakao as discussed above. Nakao further discloses the projection portion projects from the through hole for a distance H. It is the Examiner’s position that because the projection has a tip that prevents the projection portion from retreating into the through-hole, a sliding distance L of the closing plug necessarily satisfies the relationship L ≤ H.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by the combination Yoshida and Nakao as discussed above. The combination Yoshida and Nakao does not explicitly disclose the projection portion projecting from the cap surface in at least the open state has a color different from a color of the cap. It is the Examiner’s position that the color of the projection cap is an obvious matter of design choice.  
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Yoshida and Nakao as discussed above. Nakao further discloses the tip of the projection portion is shaped like a handle and may be used like a handle (Figs. 4A, 4B). 
Regarding Claim 6, the limitations of Claim 2 from which Claim 6 depends are disclosed by the combination Yoshida and Nakao as discussed above. The combination Yoshida and Nakao does not explicitly disclose the projection portion projecting from the cap surface in at least the open state has a color different from a color of the cap. It is the Examiner’s position that the color of the projection cap is an obvious matter of design choice.
Allowable Subject Matter
Claims 4 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent Claims 4 and 7 are indicated as having allowable subject matter because the recited claims limitations for a spring member urging the closing plug toward the open end of the straight portion is interposed between the closing plug and the closed end of the straight portion, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claim 8 is indicated as allowable as depending from Claim 7 an indicated allowable base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743